
	
		III
		111th CONGRESS
		2d Session
		S. RES. 648
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2010
			Mr. Crapo (for himself,
			 Mrs. Lincoln, Mrs. Shaheen, and Mr.
			 Dorgan) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the week beginning on Monday,
		  November 8, 2010, as National Veterans History Project Week.
		  
	
	
		Whereas 2010 marks the 10th anniversary of the
			 establishment of the Veterans History Project by Congress in order to collect
			 and preserve the wartime stories of veterans of the Armed Forces of the United
			 States;
		Whereas Congress charged the American Folklife Center at
			 the Library of Congress to undertake the Veterans History Project and to engage
			 the public in the creation of a collection of oral histories that would be a
			 lasting tribute to individual veterans;
		Whereas the Veterans History Project relies on a corps of
			 volunteer interviewers, partner organizations, and an array of civic minded
			 institutions nationwide who interview veterans according to the guidelines
			 outlined by the project;
		Whereas these oral histories have created an abundant
			 resource for scholars to gather first-hand accounts of veterans' experience in
			 World War I, World War II, the Korean War, the Vietnam War, the Persian Gulf
			 War, and the Afghanistan and Iraq conflicts;
		Whereas there are 17,000,000 wartime veterans in the
			 United States whose stories can educate people of all ages about important
			 moments and events in the history of the United States and the world and
			 provide instructive narratives that illuminate the meanings of
			 service, sacrifice, citizenship,
			 and democracy;
		Whereas more than 70,000 oral histories have already been
			 collected and more than 8,000 oral histories are fully digitized and available
			 through the website of the Library of Congress;
		Whereas the Veterans History Project will increase the
			 number of oral histories that can be collected and preserved and increase the
			 number of veterans it honors; and
		Whereas National Veterans Awareness Week
			 has been recognized by Congress in previous years: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning on Monday, November 8, 2010, as National Veterans History
			 Project Week;
			(2)recognizes
			 National Veterans Awareness Week;
			(3)calls on the
			 people of the United States to interview at least 1 veteran in their families
			 or communities according to guidelines provided by the Veterans History
			 Project; and
			(4)encourages
			 national, State, and local organizations along with Federal, State, city, and
			 county governmental institutions to participate in support of the effort to
			 document, preserve, and honor the service of veterans of the Armed Forces of
			 the United States.
			
